


Tumbleweed® Communications Corp.

     LOGO [g769451.jpg]

Exhibit 10.1

June 8, 2001

Ms. Elizabeth Davis Jordan
7 Farm Road
Los Altos, California

Dear Betsy,

    I am pleased to confirm the offer extended to you to join Tumbleweed
Communications Corp. in the position of Senior Vice President-Finance and Chief
Financial Officer, reporting to me, and subject to confirmation by our Board of
Directors.

    Salary and Bonus.  Your starting salary will be $9,166.66 per semi-monthly
pay period, which is equivalent to $220,000.00 on an annualized basis. You will
also be eligible for a quarterly performance bonus of up to $20,000.00, which is
$80,000.00 on an annualized basis, based on mutually agreed objectives we will
establish after your start date. You will receive minimum non-refundable
quarterly bonus payments of $10,000.00 that will be credited against your
performance bonus during the first year of employment. All salary and bonus
payments are subject to normal withholdings.

    Stock Options.  As part of your compensation package, you will be granted
stock options to purchase 300,000 shares of Tumbleweed common stock. The stock
options are subject to a vesting schedule, whereby 25% of the options vest upon
completion of one year of employment at Tumbleweed, and the remaining options
vest monthly thereafter over a three-year period, for a total vesting period of
four years.

    Termination.  If Tumbleweed terminates your employment for any reason other
than Cause, or in the case of a Constructive Termination, you will be entitled
to receive as severance payment of an amount equal to six months of your base
salary, paid in accordance with Tumbleweed's payroll practices. In the event of
termination for Cause, you will not be entitled to such severance payment, or
any additional payments, salary, bonus, or benefits.

    Definition of Cause.  For purposes of this agreement, "Cause" means only:
the commission of a felony by the Executive and intended to result in your
substantial personal enrichment at Tumbleweed's expense, conviction of a crime
involving moral turpitude, or willful failure to perform your duties to
Tumbleweed, which failure is deliberate, results in injury to Tumbleweed, and
continues for more than 15 days after written notice is given to you. For
purposes of this definition, no act or omission is considered to have been
"willful" unless it was not in good faith and you had knowledge at the time that
the act or omission was not in the best interests of Tumbleweed.

    Definition of Constructive Termination.  For purposes of this agreement,
"Constructive Termination" consists of reduction of base salary, diminution of
duties, change in title or reporting relationship, change in office location by
more than ten (10) miles, or the failure of any successor to the assets or
business through any Change of Ownership Control to fully assume all obligations
of Tumbleweed under this agreement.

    Change of Ownership Control.  If a Change of Ownership Control occurs,
followed by your involuntary termination or Constructive Termination within six
months of the Change of Ownership Control, upon such termination, the vesting of
two years worth of your outstanding stock options immediately will be
accelerated. "Change of Ownership Control" means any sale of all or
substantially all of Tumbleweed's assets, or any merger, consolidation, or stock
sales that results in the holders of Tumbleweed's capital stock immediately
prior to such transaction owning less than 50% of the voting power of
Tumbleweed's capital stock immediately after such transaction.

--------------------------------------------------------------------------------

    Benefits Package.  Beginning on the first of the month following full time
employment start date, you and your eligible dependents will be able to
participate in a comprehensive benefits program including medical, dental and
vision insurance.

    Additionally, beginning on the first of the month following full time
employment start date, you will also be able to participate in other benefit
programs, including: Life and AD&D insurance; Short and Long-Term Disability
insurance; and an Employee Assistance Program. Insurance premiums for employee
coverage in benefit plans are paid 100% by Tumbleweed. Medical insurance
premiums for eligible dependents are paid approximately 80% by Tumbleweed.
Vision and Dental Insurance premiums for eligible dependents are paid 100% by
Tumbleweed.

    You will also be eligible to participate in a 401(k) Plan and Pre-Tax
Flexible Benefits Plan. Tumbleweed matches employee contributions to the 401(k)
at 100% up to 4% of base salary. Furthermore, you will be entitled to fifteen
(15) days of paid time off during your first year, accruing at the rate of
10 hours per month from your date of hire, as well other paid holidays.
Additionally, you will be eligible to participate in the Tumbleweed Employee
Stock Purchase Plan and the Company Revenue Target Bonus Program. Dates of
eligibility for these programs are set forth in the documents governing such
plans.

    Proprietary Information.  As a condition of employment, you will be required
to sign a Proprietary Information and Inventions Agreement. You should also note
that, in accordance with federal law, you will be required to demonstrate
employment eligibility, which includes verification of your identity and of your
authorization to work in the United States.

    Tumbleweed requests that you provide documentation on your first day at work
and in any event it must be provided to Tumbleweed no later than three
(3) business days of your date of hire.

    At-Will Employment.  If you choose to accept this offer, please understand
your employment is voluntarily entered into and is for no specific period. As a
result, you are free to resign at any time, for any reason, or for no reason.
Similarly, Tumbleweed is free to conclude its at-will employment relationship
with you at any time, with or without cause.

    Betsy, we hope you agree that you have a great contribution to make to
Tumbleweed, and that you will find working here a rewarding experience. We look
forward to a favorable reply and the opportunity of working with you to create a
successful company.

    To indicate your acceptance of this offer of employment, please sign and
date this confirmation form and return it to Tumbleweed. This letter, along with
the Tumbleweed Communications Employee Manual and the Plan Documents governing
the health and welfare benefit plans, which you will receive shortly, sets forth
the terms of your employment with Tumbleweed and supersedes any prior
representations or agreements, whether written or oral. The terms and conditions
in the Employee Manual and the Plan Documents are subject to change at any time
by Tumbleweed, subject to requirements of federal, state or local law. This
letter may only be modified by a written agreement signed by you and an officer
of Tumbleweed.

    This offer will terminate at midnight on June 11, 2001.

/s/ JEFFREY C. SMITH   

--------------------------------------------------------------------------------

Jeffrey C. Smith
Chief Executive Officer
Tumbleweed Communications Corp.    

Please indicate acceptance of this offer by returning this form with your
signature.

    I agree to and accept the enclosed offer of employment with Tumbleweed
Communications. My start date will be June 27, 2001.

/s/ ELIZABETH D. JORDAN   

--------------------------------------------------------------------------------

Elizabeth D. Jordan   June 10, 2001

--------------------------------------------------------------------------------

Date

--------------------------------------------------------------------------------
